256 So. 2d 63 (1971)
Haskell M. LIBERMAN and Leatrice Liberman, Appellants,
v.
COMMERCIAL NATIONAL BANK OF BROWARD COUNTY, a National Banking Association, Appellee.
No. 71-704.
District Court of Appeal of Florida, Fourth District.
December 15, 1971.
Daniel I. Wincor, North Bay Village, for appellants.
Kenneth G. Stevens, of Dale & Stevens, Fort Lauderdale, for appellee.
OWEN, Judge.
By interlocutory appeal appellants seek review of an order denying their motion to quash service of process upon them.
Evidence was presented from which the trial court could find that Mr. Liberman sought to avoid service of process by the expedient of running into his house and closing the door upon seeing the process server approach, somewhat similar to the conduct of Mr. Haney in the case of Haney v. Olin Corp., Fla.App. 1971, 245 So. 2d 671. *64 The process server (a deputy sheriff) testified that, being thus frustrated by Mr. Liberman's conduct, he then left the copy of process and suit papers in the mail box, drove his car around the block and parked where he could observe the Liberman residence. Shortly thereafter, he observed Mr. Liberman come out of the house, go to the mail box, remove the papers therefrom, and return to the house.
While this approaches outer limits, we conclude on the basis of our decision in the Haney case, supra, that personal service on Mr. Liberman was perfected under F.S. section 48.031, F.S.A. Obviously, there was no personal service on his wife, appellant Leatrice Liberman, and the facts which we have related would not support substituted service upon her. Olin Corp. v. Haney, Fla.App. 1971, 245 So. 2d 669.
The order is affirmed as to appellant Haskell M. Liberman, and reversed as to appellant Leatrice Liberman.
REED, C.J., and CROSS, J., concur.